Per Curiam,
The negligence with which the plaintiff charged the defendant, and of which it was found guilty by a jury, was its failure to comply with the requirement of Section 12 of the Act of May 2,1905, P. L. 352, that elevator wells shall be properly and substantially enclosed or guarded. Whether there had been a compliance by the defendant with the terms of the statute, and, if not, whether its failure to comply was the proximate cause of the injuries sustained by the plaintiff, were questions for the jury. They were submitted in a charge in which no error appears, and a specific instruction of the learned trial judge was that, if the jury should find that O’Neill had done anything he ought not to have done, or omitted to do anything he should have done that contributed to his injury, the verdict should be for the defendant. The case could not have been taken from the jury, and nothing in the thirteen assignments of error calls for its retrial.
Judgment affirmed.